Exhibit 99.1 LOAN AGREEMENT THIS LOAN AGREEMENT (“ Agreement ”) is made as of the 17th day of February, 2015 (the “ Effective Date ”), between PSM HOLDINGS, INC., a Delaware corporation (“ Borrower ”), and QUINTIUM PRIVATE OPPORTUNITIES FUND, LP, a Delaware limited partnership (“ Lender ”). R E C I T A L S WHEREAS, Borrower has requested that Lender make a term loan to Borrower to be used as described on Exhibit A attached hereto, and Lender is willing to loan such amount to Borrower subject to the terms and conditions of this Agreement. NOW, THEREFORE, the parties hereto agree as follows: 1.Loan. a.
